GRIFFIN, J.
Appellant, Neal A. Scheffer [“Scheffer”], appeals the summary denial of his rule 3.800(a) motion. Scheffer alleges that he pled guilty to burglary of a dwelling and was orally sentenced to twenty months on or about February 2, 2003, but his judgment and sentence indicates that he was sentenced to twenty-four months.
The trial court denied the motion without explanation or attaching any records. However, the State’s response filed below indicates that Scheffer made the same claim in a prior rule 3.800(a) motion. According to the State’s response below, that motion was denied because the record showed that the court imposed a sentence of twenty-four months, which was the agreed sentence.
This court can take judicial notice of its own records. See Sinclair v. State, 853 So.2d 551, 552 n. 2 (Fla. 1st DCA 2003); Fyler v. State, 852 So.2d 442, 443 (Fla. 5th DCA), review denied, 860 So.2d 977 (Fla.2003). Our records contain a copy of Scheffer’s plea and sentencing transcript from the prior appeal. That transcript shows clearly that the trial court orally sentenced Scheffer to “two years.” None of the other dialogue described in his brief involving “twenty months” appears. This issue is conclusively resolved against Scheffer.
AFFIRMED.
SAWAYA, C.J., and PLEUS, J., concur.